UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* TEL Offshore Trust (Name of Issuer) Units of Beneficial Interest (Title of Class of Securities) (CUSIP Number) Roy T. Rimmer, Jr., President RNR Production Land and Cattle Company, Inc. 14531 Hwy 377 South Fort Worth, TX 76126 (817) 437-2599 Mark Lehman Parsons, Behle & Latimer 201 South Main Street, Ste 1800 Salt Lake City, UT 84111 (801) 536-6667 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 19, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.  Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 13D Page 2 of 6 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) RNR Production Land and Cattle Company, Inc. 26-3953867 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) (b) 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER -0- 8. SHARED VOTING POWER 423,936 Units 9. SOLE DISPOSITIVE POWER -0- SHARED DISPOSITIVE POWER 423,936Units AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 423,936Units CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9%* TYPE OF REPORTING PERSON (see instructions) CO · Based on, 4,751,510 Units of Beneficial Interest in TEL Offshore Trust outstanding as of November 14, 2012. CUSIP No. 13D Page 3 of 6 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Roy T. Rimmer, Jr. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) (b) 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER -0- 8. SHARED VOTING POWER 423,936Units 9. SOLE DISPOSITIVE POWER -0- SHARED DISPOSITIVE POWER 423,936Units AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 423,936Units CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9%* TYPE OF REPORTING PERSON (see instructions) IN · Based on, 4,751,510 Units of Beneficial Interest in TEL Offshore Trust outstanding as of November 14, 2012. CUSIP No. 13D Page 4 of 6 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Nancy Rimmer 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) (b) 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER -0- 8. SHARED VOTING POWER 423,936Units 9. SOLE DISPOSITIVE POWER -0- SHARED DISPOSITIVE POWER 423,936Units AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 423,936Units CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9%* TYPE OF REPORTING PERSON (see instructions) IN · Based on, 4,751,510 Units of Beneficial Interest in TEL Offshore Trust outstanding as of November 14, 2012. CUSIP No. 13D Page 5 of 6 Pages Amendment No. 1 to Schedule 13D This Amendment No. 1 to Schedule 13D amends and supplements the previously filed Schedule 13D filed by RNR Production Land and Cattle Company, Inc. (“RNR”), Roy T. Rimmer, Jr., and Nancy Rimmer (RNR together with Roy T. Rimmer, Jr. and Nancy Rimmer the “Reporting Parties”).Except as supplemented herein, such statements, as heretofore amended and supplemented, remain in full force and effect. Item 3.Source or Amount of Funds or Other Consideration. Item 3 is hereby amended and restated as follows: RNR used a total of $758,537 of its cash on hand in order to acquire the 423,936 Units of the Issuer. Item 5.Interest in Securities of the Issuer. Item 5 is hereby amended and restated as follows: (a)The Reporting Parties may be deemed to share beneficial ownership of the 423,936 Units of the Issuer, representing approximately 8.9% of the issuer’s Units outstanding as of November 14, 2012. (b)The Reporting Parties may be deemed to share the power to vote or direct the vote of, or to dispose or direct the disposition of, all of the 423,936 Units. (c)During the last sixty days, RNR made the following purchases (all for cash) of Units in open market transactions in the over-the-counter market: Date No. of Units Price per Unit 1/03/2013 1/07/2013 21 1/10/2013 1/14/2013 1/16/2013 1/17/2013 1/18/2013 1/22/2013 1/23/2013 1/24/2013 1/30/2013 1/31/2013 2/19/2013 2/20/2013 2/22/2013 2/25/2013 2/26/2013 2/27/2013 (d) – (e) Not applicable CUSIP No. 13D Page 6 of 6 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. RNR Production Land and Cattle Company, Inc. Date:February 28, 2013
